DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed September 28, 2020.
	Claims 1-9 are pending.  Claims 10-16 are canceled.  Claims 17-20 are withdrawn due to an Election/Restriction Requirement.  Claim 1 is independent.
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 24, 2022.
Applicant's election with traverse of Invention I comprising claims 1-9 in the reply filed on March 24, 2022 is acknowledged.  The traversal is on the ground(s) that claim 1 of elected Invention I is generic to claims 17-20 of unelected Invention III because independent claim 17 includes all elements of elected claim 1.  This is not found persuasive because:
Invention I requires the application of a single programming pulse to each subset with different pulse width based on a distance of a string of series-connected memory cells and Invention III requires adjusting a pulse width of different programming pulse among a plurality of programming pulses based on a number of memory cells that fail a verify operation.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on September 28, 2020.  This IDS has been considered.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura et al. (U.S. 2020/0090755; hereinafter “Ogura”).
	Regarding independent claim 1, Ogura discloses a memory (Fig. 1), comprising:
	an array of memory cells (Fig. 1: 1) comprising a plurality of strings of series-connected memory cells (Fig. 2: MS(0)-MS(M-1));
	a plurality of access lines (Fig. 2: WL(0)-WL(n-1)), wherein each access line of the plurality of access lines (Fig. 2: WL(0)-WL(n-1)) is connected to a respective plurality of memory cells of the array of memory cells (Fig. 2: MCs); and
	a controller (Fig. 1: 201-208) for access of the array of memory cells (Fig. 1: 1), wherein the controller (Fig. 1: 201-208) is configured to cause the memory to:
	apply a respective programming pulse having a first target voltage level and a first pulse width to each access line of a first subset of access lines of the plurality of access lines (“writing pulse width of the group B1,” see page , par. 0078), wherein each access line of the first subset of access lines is connected to a respective memory cell of a string of series-connected memory cells of the plurality of strings of series-connected memory cells (Fig. 2: group B1 comprising word lines WLs connected a respective memory cells MCs); and
	apply a respective programming pulse having the first target voltage level and a second pulse width longer than the first pulse width to each access line of a second subset of access lines of the plurality of access lines (“writing pulse width of the group B0 close to the row control circuit 202 is wider than the effective writing pulse width of the group B1,” see page , par. 0078), wherein each access line of the second subset of access lines is connected to a respective memory cell of the string of series-connected memory cells (Fig. 2: group B0 comprising word lines WLs connected a respective memory cells MCs), and wherein each access line of the first subset of access lines is nearer a particular end of the string of series-connected memory cells than each access line of the second subset of access lines (Fig. 2: group B1 is closer to the end of the array of memory cells than B0).
	Regarding claim 2, Ogura discloses the limitations with respect to claim 1.
	As discussed above, the Ogura’s memory is substantially identical in structure to the claimed “memory,” where the differences reside only in the remaining limitations relating to properties of “the first pulse width and the second pulse width each correspond to a respective first timing parameter tRISE and a respective second timing parameter tFLAT, and wherein the respective second timing parameter tFLAT of the second pulse width is greater than the respective second timing parameter tFLAT of the first pulse width.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 3, Ogura discloses the limitations with respect to claim 2.
	As discussed above, the Ogura’s memory is substantially identical in structure to the claimed “memory,” where the differences reside only in the remaining limitations relating to properties of “the respective first timing parameter tRISE of the second pulse width is equal to the respective first timing parameter tRISE of the first pulse width.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding claim 4, Ogura discloses wherein the particular end of the string of series-connected memory cells is an end of the string of series-connected memory cells selectively connected to a common source of the plurality of string of series-connected memory cells (Fig. 3: SL).
Regarding claim 9, Ogura discloses the limitations with respect to claim 1.
	As discussed above, the Ogura’s memory is substantially identical in structure to the claimed “memory,” where the differences reside only in the remaining limitations relating to function of “the respective programming pulse for each access line of the plurality of access lines is a respective first programming pulse of a respective programming operation for its respective access line, and wherein the controller is further configured to cause the memory to apply a respective second programming pulse having a second target voltage level higher than the first target voltage level and a third pulse width longer than the first pulse width to each access line of the first subset of access lines of the plurality of access lines; and apply a respective second programming pulse having the second target voltage level and a fourth pulse width longer than the third pulse width and longer than the second pulse width to each access line of the second subset of access lines of the plurality of access lines.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 5, there is no teaching or suggestion in the prior art of record to provide the recited controller is further configured to cause the memory to apply a respective programming pulse having the first target voltage level and a third pulse width longer than the second pulse width to each access line of a third subset of access lines of the plurality of access lines, wherein each access line of the third subset of access lines is connected to a respective memory cell of the string of series-connected memory cells, and wherein each access line of the second subset of access lines is nearer the particular end of the string of series-connected memory cells than each access line of the third subset of access lines.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825